Citation Nr: 0025333	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a disorder manifested 
by low back pain.  

Entitlement to service connection for disorders manifested by 
bilateral foot pain.  

Entitlement to service connection for a right knee disorder.  

Entitlement to service connection for a left knee disorder.  

Entitlement to service connection for residuals of a left 
shin injury.  

Entitlement to service connection for varicose veins of the 
lower extremities.  

Entitlement to service connection for ear disorders 
manifested by infections.  

Evaluation of residuals of a right shoulder injury in 
postoperative status, to include pain and numbness of the 
right hand, rated as 20 percent disabling.  

Evaluation of residuals of a left shoulder injury in 
postoperative status, to include pain and numbness of the 
left hand, rated as 20 percent disabling.  

Evaluation of muscle contraction headaches, rated as 10 
percent disabling.  

Evaluation of cervical spine muscle strain, rated as 10 
percent disabling.  

Evaluation of gastroesophageal reflux disease, rated as 10 
percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
St. Petersburg, Florida.  

In July 1997, the veteran withdrew, in writing, the issue of 
entitlement to service connection for tuberculosis.  



FINDINGS OF FACT

1.  The preponderance of the evidence shows that current foot 
pain and arch abnormality did not result from any inservice 
disease or injury.  

2.  Competent evidence of a nexus between any knee disorder 
and any disease or injury during service is not of record. 

3.  Competent evidence of any current left shin disability is 
not of record.  

4.  Competent evidence of a nexus between varicose veins of 
the lower extremities and any disease or injury during 
service is not of record.  

5.  The preponderance of the evidence shows that current ear 
disability (otalgia) did not result from any inservice 
disease or injury.  

6.  Muscle contraction headaches are equivalent in severity 
to no more than migraine with characteristic prostrating 
attacks averaging one in two months over the last several 
months.  

7.  Cervical spine muscle strain is manifested by no more 
than slight limitation of motion of the cervical spine.  

8.  Gastroesophageal reflux disease is equivalent in severity 
to no more than hiatal hernia with pyrosis and regurgitation.  


CONCLUSIONS OF LAW

1.  A chronic foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(a) (West 1991); 38 C.F.R. § 3.303(b), 3.307, 3.309 
(1999).  

2.  The claim for service connection for any knee disorder is 
not well grounded.  38 U.S.C.A. § 5107(a).  

3.  The claim for service connection for residuals of a left 
shin injury is not well grounded.  38 U.S.C.A. § 5107(a).  

4.  The claim for service connection for varicose veins of 
the lower extremities is not well grounded.  38 U.S.C.A. 
§ 5107(a).  

5.  A chronic ear disorder manifested by infections was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107(a); 38 C.F.R. § 3.303(b).  

6.  Muscle contraction headaches are no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. § 4.20, 
Diagnostic Code 8100 (1999).  

7.  Cervical spine muscle strain is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. Part 4, 
Diagnostic Code 5290 (1999).  

8.  Gastroesophageal reflux disease is no more than 10 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(a); 38 C.F.R. 
§ 4.20, Diagnostic Code 7346 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The threshold question for the Board is whether the appellant 
has presented a well-grounded claim for service connection.  
A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  
Service connection may be granted for disability due to 
disease or injury incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection may be granted for chronic arthritis and 
lupus erythematosus if either disease is manifested to a 
disabling degree within one year following the date of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1996); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).   Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The veteran has not claimed that any disorder for which he 
seeks service connection arose under combat conditions.  
Thus, entitlement to application of 38 U.S.C.A. § 1154(b) is 
not warranted.  

Feet

The service medical records show that there were small scars 
on the feet upon enlistment in July 1975.  In January 1976, 
the veteran was seen for very slight tenderness of the 
Achilles tendon, and very mild Achilles tendonitis was 
assessed.  In February 1980, he twisted his right ankle 
playing soccer.  Pain, redness, tenderness, a bruise, 
swelling, decreased range of motion, and an unstable lateral 
collateral ligament were indicated.  Ankle sprain was 
assessed.  A general physical examination in November 1980 
showed no pertinent abnormality.  In June 1990, he was seen 
for right foot pain after a soccer-induced injury.  The 
physical examination showed mild edema and tenderness over 
the distal 2-4 metatarsal bones.  Blunt trauma was assessed.  
The retirement examination in June 1995 showed that the feet 
were normal.  Ankle scars were noted.  

On a VA examination in July 1996, the veteran gave a history 
of arch pain of the feet since 1975 from long marches.  He 
reportedly had been given arch supports to wear in his boots.  
He stated that he no longer experienced foot pain.  The 
physical examination of the feet showed intact sensation, 
good capillary refill and pulses, no tenderness, normal 
arches, and normal strength.  X-ray examination of the feet 
showed normal arches and no osseous abnormalities, 
bilaterally, with os trigonum on the left.  The diagnosis was 
a history of pain in the arches of the feet secondary to 
marching with the pain relieved by arch supports and the 
veteran's no longer experiencing this problem.  The examiner 
stated that the feet were not problems for the veteran and 
appeared to be injuries that resolved after the first 
incident.  

VA outpatient treatment records show, in September 1997, that 
the veteran had complaints of bilateral arch pain that he 
said has been present for 20 plus years.  It reportedly 
started in the Army.  Previous arches reportedly helped, but 
he did not have any more.  Pain was described as worse in the 
morning.  The physical examination revealed moderate medial 
arch flattening upon weight bearing.  Dorsalis pedis and 
posterior tibial pulses were termed 2/4, bilaterally.  
Tenderness in the medial arches upon palpation was elicited.  
There were no discoloration nor erythema.  Chronic plantar 
fasciitis was assessed.  In December 1997, midfoot tenderness 
bilaterally without irritation or erythema was revealed.  

On a VA examination in April 1998, the veteran complained of 
progressive loss of his longitudinal arch of the feet since 
active service.  He continued to have some arch pain at 
night, especially after being active.  He had no supports 
because he was awaiting a prescription.  He stated that foot 
pain was better with supports but he still experienced 
constant foot pain that was worse after prolong standing or 
sitting.  The physical examination showed that he could stand 
on his toes and heels without difficulty.  He had a normal 
gait.  The foot examination showed some loss of the mean 
longitudinal arch support.  Range of motion of the feet was 
normal.  The neurovascular examination was normal.  There was 
no evidence of any bony abnormality of either foot.  X-ray 
examination of the feet was normal.  The impression was 
bilateral medial longitudinal arch pain.  The examiner stated 
that it was unclear in the records as to whether he had 
received treatment of his feet during service but, if he did 
receive longitudinal arch supports during active service, it 
was suspected that continued arch pain may be related to it.  

VA outpatient treatment records show that the veteran had 
complaints of foot stiffness in the morning in October 1998.  
The joints showed no swelling.  Arthritis was assessed.  In 
November 1998, ankle tenderness was elicited.  Arthralgia of 
unknown etiology with a positive antinuclear antibody test 
was assessed.  Later in November 1998, pain on palpation and 
with range of motion of the feet was shown on objective 
examination.  Arthritis of the feet was assessed.  In January 
1999, synovitis of the ankles was reported.  A high 
probability of systemic lupus erythematosus as the etiology 
of his joint symptoms was assessed.  

The service medical records showed preservice scars, an 
episode of Achilles tendonitis and right ankle and foot 
injuries from soccer, but the retirement examination showed 
no lasting foot or ankle abnormality.  The last inservice 
foot symptomatology were treated in 1990, about 5 years prior 
to retirement.  The first indication of any arch 
symptomatology was on the postservice examination in July 
1996.  No objective foot or ankle abnormality was shown by 
physical or X-ray examination at that time.  The examiner 
stated that any foot injury had resolved.  

Plantar fasciitis was revealed in 1997 and some loss of the 
mean longitudinal arch support was confirmed on the April 
1998 examination.  No other abnormality was objectively 
detected.  Arch pain was reported by the veteran.  The 
examiner stated that arch pain may be related to arch 
symptomatology for which the veteran reported having been 
treated during active service.  

A linkage between arch pain and service is contingent on the 
veteran's unconfirmed report of having received arch supports 
during active service.  He is competent to assert both 
inservice arch pain and the wearing of arch supports.  
Accepting that the diagnosis of bilateral medial longitudinal 
arch pain is considered evidence of current disability and 
the examiner's statement provides a nexus (that arch pain may 
be related to active service if the veteran received 
treatment for arch abnormalities during active service), the 
claim still fails on the merits.  The preponderance of the 
evidence shows no arch abnormality during active service or 
on the examination in July 1996.  The extent of any arch 
abnormality was identified initially on the medical records 
dated since September 1997 (plantar fasciitis) and in April 
1998 (some loss of the mean longitudinal arch support), but 
there was no arch abnormality detected by X-ray examination, 
as revealed in April 1998.  Subsequently dated outpatient 
treatment records do not confirm any arch problems.  The 
Board finds that the preponderance of the evidence is 
persuasive of the conclusion that no arch disability is the 
result of any disease or injury during active service.  

The manifestations of ankle problems after service were first 
shown in 1998.  Ankle problems during active service had been 
transient, as none was shown after 1990 by the examinations 
at retirement, in July 1996 and in April 1998.  The findings 
of ankle tenderness and synovitis in 1998-1999 are without 
any medically indicated nexus to any injury or disease during 
active service, and none is claimed.  Neither arthritis nor 
systemic lupus erythematosus affecting the feet was shown as 
a possibility until late 1998, well over a year following 
active service, and neither has been medically related to 
active service.  

In summary, service connection for any foot disability is 
denied on the basis that the preponderance of the medical 
evidence shows that any arch abnormality was not present 
during service or relatable thereto; and that no other foot 
disability is medically related to service.  

To the extent that the veteran attempts to establish 
continuity of symptomatology, the assertion falls on the 
merits.  We are again faced with normal examination reports 
at time of separation.  This evidence disproves the existence 
of disease or injury at the time of the examinations and 
refutes the assertion of continuity.

Knees

The service medical records dated in September 1973 show that 
the veteran was seen for a left knee injury sustained while 
running, with the inability to move easily that morning and 
pain to touch, walk and on pressure.  There was no swelling 
or discoloration of the knee but range of motion was 
impaired.  A pulled muscle was assessed.  In May 1982, he 
reportedly ran into a garage door playing soccer and 
sustained a superficial abrasion of the right knee.  There 
was no sign of infection.  No other right knee abnormality 
was identified.  In August 1994, he was seen for constant, 
retropatellar right knee pain he had been experiencing for 2 
days.  No known injury or history of arthritis was indicated.  
There were full range of motion without edema or erythema, 
some crepitation, increased pain on hyperextension, and 
intact ligaments on examination.  X-ray examination revealed 
a possible lucency of the mid-tibia plateau.  Degenerative 
joint disease was to be ruled out.  The retirement 
examination in June 1995 showed no complaint, finding or 
diagnosis of any knee abnormality.  

On a VA examination in July 1996, the veteran stated that he 
injured his knees playing racquetball in 1986.  He recalled 
falling on his knees and experiencing bilateral knee pain.  
He was wearing knee pads.  He also stated that the pain 
resolved and he no longer had any pain from this injury.  The 
physical examination showed that he had full range of motion 
of the knees without pain.  No knee tenderness was elicited.  
X-ray examination revealed no evidence of osseous 
abnormalities of the knees.  There appeared to be good joint 
articular spaces.  The diagnoses were a history of injury of 
falling on the knees while playing racquetball with his no 
longer experiencing knee pain.  The examiner commented that 
the knees were not a problem for the veteran and the knee 
injuries had resolved.  

VA outpatient treatment records dated in July 1997 reflect 
knee pain without swelling.  

On a VA examination in April 1998, the veteran reportedly 
sustained a cut to the anterior aspects of both knees playing 
racquetball in 1984-1985 followed by popping and locking of 
both knees.  He complained of anterior pain over both knees 
with snapping when he went from squatting or kneeling to 
standing.  On kneeling, the pain was worse.  He denied knee 
swelling or giving way.  The physical examination showed 
patellofemoral crepitation on active and passive range of 
motion.  There were full extension and flexion, bilaterally.  
Both knees were stable to anterior drawer, varus and valgus 
stress testing.  There was a negative McMurray's.  No 
effusion was seen on either knee.  X-ray examination showed 
that both knees were normal.  The impression was bilateral 
patellofemoral pain with no evidence of knee instability.  
The examiner commented that the fall or cut the veteran 
sustained of both knees in the early 1980's was not believed 
to be related to his symptoms based on examination and X-ray 
without any radiographic changes of degenerative changes 
about the knees.  

A private physician's knee examination of the veteran in July 
1998 was termed normal.  

VA outpatient treatment records dated in November 1998 show 
that the veteran complained of knee pain.  Tenderness of the 
knees without synovitis, swelling or deformities was shown.  
Arthralgia of unknown with positive antinuclear antibody 
testing was assessed.  Later in November 1998, pain on 
palpation and with range of motion of the knees was shown on 
objective examination.  Arthritis of the knees was assessed.  
In January 1999, generalized aches and pains without any 
specific joint specified were recorded.  
Arthralgia/fibromyalgia was assessed.  Systemic lupus 
erythematosus was diagnosed later in January 1999.  

While the veteran suffered some knee injuries during active 
service, no chronic knee disability is shown to have 
resulted.  The Board notes inservice findings of crepitation, 
increased pain on hyperextension, and X-ray evidence of 
possible lucency of the mid-tibia plateau with degenerative 
joint disease to be ruled out in August 1994, but the 
retirement examination in June 1995 as well as the VA 
examination in July 1996 were normal for the knees.  The July 
1996 examination noted the inservice history of knee 
symptomatology.  He did not have any knee pain.  The VA 
examination in April 1998 also noted inservice history of 
knee problems, and patellofemoral crepitation was present.  
No other knee abnormality was detected.  The examiner 
specifically stated that there were no degenerative changes 
of the knees by X-ray examination.  The examiner did not 
believe that the adverse knee symptomatology (the 
patellofemoral crepitation) was related to inservice injury.  
The later findings as to arthritis, arthralgia and lupus are 
medically unrelated to any inservice disease or injury of the 
knees.  Arthritis and lupus could not be presumptively 
service connected, as they were not manifested until years 
following separation from active service.  38 U.S.C.A. § 1101 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Tenderness 
and arthralgia of the knees was reported following a normal 
examination in July 1998; hence, there is no medically 
verified linkage to active service, or continuity of 
symptomatology since service.  38 C.F.R. § 3.303(b) (1999).  

On the basis of the complete medical evidence, the Board 
finds that current knee disability, bilaterally, is without 
any nexus to any disease or injury during active service.  

Left Shin

The service medical records show that the veteran injured his 
left shin, the anterior left tibia edge, in May 1994.  He 
reportedly fell 10 feet 5 days before he was seen and was 
suffering from increased redness in a crusted wound and pain 
of the left mid-frontal tibia.  The wound was about .8 
centimeters by 3 centimeters in diameter with surrounding 
erythema and very minimal/mild swelling.  X-ray examination 
showed no fracture, but there was possible periostitis on the 
lateral side of the tibia at the level of the injury and 
possible subperiosteal hemorrhage.  An inflamed, crusted 
wound in the left pre-tibial area was assessed.  His physical 
profile was for light indoor duty with no physical training, 
on crutches, wearing white socks and tennis shoes, and to 
work in the sitting position with his left leg elevated.  An 
examination at the end of May 1994 showed that the wound had 
improved with a small scab on the skin and minimal 
swelling/erythema.  The retirement examination in June 1995 
showed no pertinent abnormality.  

On a VA examination in July 1996, there were multiple scars, 
including the legs, but no specific scar in the area of the 
left pre-tibial wound during active service was identified.  
History was recorded that the veteran had fallen about 15 
feet onto some pipes in 1992 and sustained a contusion of the 
left tibia.  He stated that he no longer had any left leg 
problem and that the contusion resolved within a few weeks.  
No left leg tenderness was elicited on the physical 
examination.  He had 2+ patellar and Achilles reflexes.  The 
diagnosis was history of a left tibial contusion from a fall, 
which had resolved with no left leg problems.  The examiner 
commented that the left leg was not a problem for the veteran 
and the left leg injury apparently had resolved.  

On a VA examination in April 1998, there was no complaint, 
finding or diagnosis of any left leg disability from the 
inservice contusion.  The veteran could stand on his toes and 
heels without difficulty.  He had a normal gait.  Reflexes in 
the lower extremities were 2+ and brisk.  Strength was 5/5 in 
all dermatomes of all muscle groups of the lower extremities.  
Straight leg raising was negative in the lower extremities.  
Sensation was grossly intact bilaterally in the lower 
extremities.  

The evidence shows that the veteran sustained an injury in 
the left pre-tibial area during active service in 1994, but 
this healed without chronic or continuous residuals.  There 
is no medical evidence of current disability of the left 
lower extremity, specifically, that part of the extremity 
between the knee and the ankle that was injured during active 
service.  No scar from the injury has been medically 
identified.  In the absence of any current disability, the 
claim for service connection cannot be considered well 
grounded and must be denied.  

Varicose Veins

The service medical records show no complaint, finding or 
diagnosis of varicose veins.  The retirement examination in 
June 1995 was specifically negative for varicosities.  

On a VA examination in July 1996, the veteran had very few 
scattered superficial varicosities along both of his legs.  
Mild varicose veins, bilaterally, was diagnosed.  

On a private physician's examination in July 1998, the 
veteran reportedly had no significant varicosities.  

On a VA examination in September 1998, the veteran gave a 
history of mild bilateral lower extremity varicose veins, but 
he did not indicate when he first had them.  He complained of 
leg pain.  The physical examination revealed very little 
scattered superficial varicosities, more so at the skin level 
of the lower extremities.  Very mild varicose veins of both 
lower extremities was diagnosed.  The examiner stated that 
the veteran had had a knee injury which was not considered 
the cause of the occurrence of varicose veins.  The reason 
for the occurrence of varicose veins was explained as 
incompetent valves, with respect to which the veteran was not 
showing that severe of a disease.  The veteran's major 
problem in the examiner's opinion was a foot condition that 
was more likely the cause of pain radiating from the feet up 
to the calf.  

The evidence does not show that the veteran had any 
varicosities until July 1996, about 9 months following his 
retirement, and they are consistently described as mild, 
minimal and superficial.  In September 1998, the examiner 
stated that the veteran's varicose veins were not related to 
any knee or foot symptomatology and he did not provide any 
linkage with any disease or injury during active service.  
The veteran himself does not claim that varicose veins were 
shown during active service, but that they are subject to 
presumptive service connection by virtue of having become 
manifested within a year following his retirement.  The Board 
would point out, however, that varicose veins are not a 
chronic disease for the purpose of presumptive service 
connection.  See 38 U.S.C.A. § 1101 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

In the absence of medical evidence of a nexus between 
varicose veins and any disease or injury during active 
service, the claim for service connection cannot be 
considered well grounded and must be denied.  

Ear Infection

The service medical records show that the veteran had pain on 
palpation below the right ear in July 1978 but the ear 
examination was within normal limits.  Viral versus bacterial 
infection was assessed.  A few days later, bilateral serous 
otitis was shown.  Right anterior lymphadenopathy was 
revealed.  The tympanic membranes were shown to be clear in 
March 1979.  In June 1979, he was seen for right ear pain.  
There was slight hyperemia of both tympanic membranes with 
poor Valsalva response in the left ear.  There was a slight 
non-reducing bulge at the posterior area of the right canal 
with Valsalva.  The impression was serous otitis media, 
bilaterally.  In October 1979, he was examined for bilateral 
earaches.  He had had the ear aches for 6 days.  
Labyrinthitis and acute serous otitis media were assessed.  
In an undated report showing his age as 22, he still 
complained of bilateral ear pain.  Tympanic membranes were 
dull and mild serous otitis media was recorded.  In May 1981, 
he complained of hearing problems and wanted his ears 
irrigated.  No cerumen was detected.  An examination of the 
ears in May 1982 showed no fluid or blood in the canals and 
intact tympanic membranes.  He reportedly had sustained a 
slight concussion from running into a garage door playing 
soccer.  In February 1984, he was seen for right ear pain on 
talking and chewing.  The canals were slightly red.  There 
was slight pain to palpation.  An upper respiratory infection 
was assessed.  In October 1987, he was complaining of ear 
aching.  The right tympanic membrane was retracted.  A 
probable viral illness was assessed.  In January 1988, he was 
complaining of otalgia.  The physical examination showed that 
the tympanic membranes were clear.  A viral syndrome was 
assessed.  The retirement examination in June 1995 showed 
that the ears were normal.  

On a VA examination in July 1996, the tympanic membranes and 
canals were normal.  

VA outpatient clinical records dated in September 1996 show 
that the veteran was complaining of pain and itching of the 
right ear.  Mild otitis externa was shown.  In November 1996, 
the right ear drum was injected and thick with loss of 
glistening.  Otitis media was assessed.  In December 1996, 
the right ear canal was shown to be coated with white with 
loss of glistening of the ear drum.  The right ear pain was 
not responding to treatment.  Right otalgia of dental origin 
was the clinical impression on examination later in December 
1996.  In March 1997, the right ear external canal was red.  
Recurrent right ear pain was assessed.  

A private physician reported in March 1997 that the veteran 
had some right otalgia that had started in 1994.  He 
reportedly had been seen for it a number of times in the 
military and, after retirement, by VA.  The VA reportedly 
told him initially that he had ear infections and then that 
he had dental problems.  The physical examination showed that 
the ears were normal.  The assessments were viral pharyngitis 
with an ulceration and probably temporomandibular joint.  

On a VA examination in July 1997, the veteran complained of 
otalgia that had begun 8 months previously.  The physical 
examination showed that the auricles, external auditory 
canals, and tympanic membranes were normal.  The impression 
was that he suffered from otalgia without any evidence of ear 
abnormalities of the external auditory canal, tympanic 
membrane and middle ear spaces.  

VA outpatient treatment records dated later in July 1997 show 
that the external ears were red.  The canals and tympanic 
membranes were clear.  The impression was bilateral otalgia 
of temporomandibular joint origin.  

In July 1998, a private physician reported that the external 
ears were nontender.  The external auditory canals were 
within normal limits.  The tympanic membranes were within 
normal limits.  

A dentist wrote the VA in August 1998 after having examined 
the veteran for constant ear and right masseter pain.  The 
problem reportedly had been present since an accident where 
the veteran apparently had been injured.  

The claim is well grounded because there is medical evidence 
of otalgia that originated during active service, as the 
result of ear infections, and the veteran's claim is for an 
intrinsic ear disability that resulted from inservice ear 
infections.  The inservice ear abnormalities were episodes of 
serous otitis media, labyrinthitis, otalgia, and viral 
infections, but the last occasion of any inservice ear 
anomaly was in 1988 and the retirement examination in 1995 
was normal.  Likewise, the VA examination in July 1996 showed 
no ear complaint, and normal ears.  The first postservice ear 
abnormality was shown in September 1996 by otitis externa, 
which the earlier medical evidence, to include the service 
medical records, had not shown to be present.  The VA 
examinations in July 1997 showed that the veteran had 
suffered from otalgia for the previous 8 months, with redness 
of the external ears, but without any other objective ear 
abnormality.  Bilateral otalgia was of temporomandibular 
joint origin.  There was no evidence of ear infection or 
intrinsic ear disease or injury.  As such, this medical 
evidence is not supportive of the claim.  The July 1998 ear 
findings by a private physician were normal, but later in 
July 1998, a dentist's examination noted right masseter and 
constant ear pain.  The examination showed that ear pain did 
not originate from the ears, but from the muscles of the head 
and neck, and was myofascial in nature which was partially 
masticatory and also had a cervical component.  Therefore, 
the Board can only conclude that the veteran's ear pain is 
not intrinsic to the ear or due to any infections, as 
claimed.  It is an element of myofascial pain, that is 
unrelated to any ear disease or injury during active service.  
The complete medical evidence reflects no ear disability from 
any disease or injury of service origin, and only otalgia 
currently, which is medically indicated to have arisen after 
separation.  

The preponderance of the complete evidence shows that the 
veteran has no intrinsic ear disorder as the result of 
infection or other cause coincident with active service, or 
otherwise traceable thereto.  

Disability Evaluations

The Board finds that the veteran has submitted evidence which 
is sufficient to justify a belief that his claims for higher 
evaluations are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation, and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The Board has continued the issues as "evaluations" 
for the specified disabilities since service connection has 
been granted, and the veteran seeks higher evaluations.  He 
is not prejudiced by this naming of the issues.  The Board 
has not dismissed the issues, and the law and regulations 
governing the evaluations of the disabilities are the same 
regardless of how the issues have been phrased.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  Id.  However, 
the Court did not provide a substitute name for the issue.  
In reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disabilities have not significantly 
changed and a uniform evaluation is appropriate for each 
disability in this case.  

The veteran has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed, and the duty to assist has been 
met.  38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  

An evaluation may be based on either actual limitation of 
motion or the functional equivalent of limitation of motion 
due to less or more movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45).  

Muscle Contraction Headaches

On the VA examination in July 1996, the veteran complained of 
headaches that arose in his neck and were occipital and post-
nuchal in distribution, and spread forward to become bi-
frontal.  They reportedly occurred every other day, 
especially if he was active.  He was not experiencing a 
headache when examined.  The pertinent neurologic examination 
was normal.  The diagnosis was muscle contraction headaches 
about every other day, which were not incapacitating.  

A VA social worker reported in June 1996 that the veteran 
suffered from constant pain that included throbbing 
headaches.  He reportedly was often unable to sleep due to 
pain.  A VA computerized tomogram of the head in September 
1996 showed no abnormality.  

VA outpatient treatment records show, in February 1997, that 
the veteran's headaches started in the neck from tight neck 
muscles and were steady, pounding and pressured.  

On a VA examination in July 1997, he complained of a headache 
across the frontal area accompanied by neck pain.  When seen 
at a VA clinic later in July 1997, he stated that his 
headaches radiated from the neck to the sides of his head.  
On a VA examination in April 1998, he complained of constant 
headaches.  A brain and spinal cord examination was conducted 
and he complained of constant headaches over the previous few 
days due to a persistent cough.  He again stated that his 
headaches started at the back of his neck and radiated to the 
forehead.  Headaches reportedly started when 300 pounds of 
equipment almost fell on top of him during active duty.  He 
took medication for his headaches.  Muscle tension headaches 
from bilateral shoulder and neck injuries were diagnosed.  

In August 1998, the veteran's dentist reported that he 
complained of chronic headaches with pain at 8 out of 10.  
Headaches reportedly occurred every other day and lasted 3-4 
hours.  Headaches were localized in the right temporal and 
masseter areas.  The impression was that he had a myofascial 
component of pain which was partially masticatory in origin 
and had a shared cervical input.  

VA outpatient treatment records show, in January 1999, that 
the veteran's headaches were stable.  

Migraines with characteristic prostrating attacks averaging 
one in two months over the last several months warrant a 10 
percent disability evaluation.  38 C.F.R. Part 4, Diagnostic 
Code 8100 (1999).  A 30 percent evaluation requires more 
frequent prostrating attacks (about once a month), and a 50 
percent rating requires very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptability.  Id.  The rating schedule does not 
specifically address muscle contraction headaches.  In such 
situations, it is permissible to evaluate the veteran's 
service-connected disorder under provisions of the rating 
schedule which pertain to a closely-related disease or injury 
which is analogous in terms of the function affected, 
anatomical localization and symptomatology.  38 C.F.R. § 4.20 
(1999).  In this case, muscle contraction headaches are rated 
as analogous to migraine.  

The veteran may not have prostrating attacks of migraine, but 
he does have headaches occurring every other day, at a pain 
level of about 8 on a scale of 10, that last 3-4 hours, and 
apparently spread from his neck to encircle his head.  The 
Board considered these headaches to be analogous to migraine.  
The complete evidence does not show that muscle contraction 
headaches equate with or approximate migraine with more 
frequent prostrating attacks (about once a month).  
Therefore, an evaluation in excess of 10 percent is not in 
order.  To the extent that an examiner noted that the veteran 
may have migraine that may cause a cervical impairment or a 
cervical impairment that may cause migraine, we do not 
question that assessment.  The issue before the Board 
includes several factors, including frequency and intensity 
described in the regulations as completely prostrating 
attacks.

The veteran has described frequent headaches and reported 
that headaches resulted in a particular grade of pain.  
However, he has not established that the headaches are 
completely prostrating and in July 1996, it was noted that 
the headaches, which occurred every other day, were not 
incapacitating.  We conclude that the preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved.

Cervical Spine Muscle Strain

The July 1996 VA examination reflected a history of cervical 
spine pain since the accident when 300 pounds of equipment 
almost fell on the veteran.  He described muscular pain in 
the cervical region from the occiput that radiated down into 
the trapezius to the shoulders.  The physical examination 
showed tenderness of the trapezius and its insertion.  
Forward flexion of the cervical spine was to 20 degrees and 
limited by pain in the posterior neck musculature.  All other 
motions were limited by pain.  Extension was to 20 degrees.  
Lateral flexion was to 30 degrees, bilaterally.  Rotation was 
to 40 degrees, bilaterally.  He reportedly did not have 
significant radiation of pain into the upper extremities on 
motion of the neck.  X-ray examination of the cervical spine 
showed no evidence of osseous abnormalities, subluxation, or 
significant degenerative change.  The diagnosis was cervical 
muscular pain that was muscular in nature without 
radiographic signs of degenerative disc disease.  The 
examiner commented that there was uncertainty as to whether 
"migraine headaches" were causing spasm of cervical spine 
musculature or whether cervical spine pain was causing 
"migraine headaches."  There reportedly was no X-ray 
evidence of severe degenerative disc disease and no physical 
evidence of radicular signs of nerve root impingement.  It 
was stated that, if he continued to experience radiation of 
pain into the upper extremities, he might benefit from 
magnetic resonance imaging (MRI) of the cervical spine.  

VA outpatient clinical records show minimal limitation of 
motion of the cervical spine in lateral flexion, bilaterally, 
in October 1996.  The veteran's pain of the right cervical 
paravertebral muscles was termed 6 out of 10.  Magnetic 
resonance imaging of the cervical spine reported in February 
1997 was negative.  Tender neck muscles were indicated 
consistent with trigger points and myofascial pain syndrome.  

On the VA examination in April 1998, it was stated that the 
veteran had sustained a cervical spine strain in service and 
that left shoulder pain had radiated up into the cervical 
spine muscles.  On the physical examination, the veteran had 
full active and passive range of motion of the cervical spine 
with increased pain on rotation to the left, pain elicited on 
rotation of the right and left trapezial muscles, and global 
pain throughout the cervical spine to deep palpation.  X-ray 
examination of the cervical spine was normal.  The impression 
was chronic cervical spine strain without evidence of neuro-
compressive pathology.  

On the VA peripheral nerve examination in April 1998, it was 
concluded that the veteran did not have any neuropathy at the 
cervical spine area.  

Myofascial pain described on a private dentist's report in 
July 1998 implicates a cervical component to myofascial pain.  

Under Diagnostic Code 5290, mild limitation of motion of the 
cervical spine warrants a 10 percent evaluation, moderate 
limitation of motion warrants a 20 percent evaluation, and 
severe limitation of motion warrants a 30 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5290 (1999).  

Mild intervertebral disc syndrome warrants a 10 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5293 (1999).  
Moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent evaluation.  Id.  

The evidence of record has demonstrated that the veteran's 
cervical spine is not ankylosed, and thus Diagnostic Code 
5287 is not for application.  See 38 C.F.R. Part 4, 
Diagnostic Code 5287 (1999).  

The complete medical evidence shows that the veteran has full 
but painful range of cervical spine motion without any sign 
or symptom of intervertebral disc syndrome.  Under DeLuca and 
38 C.F.R. §§ 4.40 and 4.45, the cervical spine pain on motion 
must be considered as productive of some dysfunction for 
rating purposes.  Nevertheless, the physical evidence does 
not show current muscle spasms, incoordination, weakness, or 
fatigability of the cervical spine.  Even with pain, 
limitation of motion of the cervical spine cannot be 
considered to be more than slight.  Therefore, a rating in 
excess of the 10 percent currently assigned is not justified.  

Gastroesophageal Reflux Disease

On the July 1976 VA examination, the veteran reported a 
history of constant heartburn for which he had taken Maalox 
during service, without any response.  An upper endoscopy 
during service reportedly had been within normal limits, but 
heartburn was described as severe and persistent.  He 
indicated regurgitation of gastric contents at night.  He was 
shown to be 6 feet tall and to weigh 184 pounds.  His maximum 
weight in the past year was 176 pounds.  He was described as 
well-developed and well-nourished.  Gastroesophageal reflux 
was diagnosed.  

On the VA examination in April 1998, the veteran complained 
of constant heartburn and having to sleep with his head 
elevated.  He stated that he sometimes regurgitated or had 
reflux.  He denied nausea or vomiting.  He had not required 
any dilatation.  A July 1997 upper gastrointestinal X-ray 
series was found to have been within normal limits.  The 
esophagus had been shown to be normal in contour and 
function.  The stomach was normal in contour and peristalsis.  
The duodenal bulb, duodenum and proximal jejunum were normal.  
The physical examination showed that he was 6 feet tall and 
weighed 174 pounds.  His maximum weight in the last years had 
been 176 pounds.  He was described as alert, active, in not 
acute distress, well-developed, and well-nourished.  
Epigastric and suprapubic discomfort on palpation with some 
guarding and no rebound was found.  Peristalsis was present.  
There were no masses or visceromegaly.  Gastroesophageal 
reflux was diagnosed.  

On a VA vascular examination in September 1998, it was noted 
that the veteran weighed 187 pounds, with a maximum weight in 
the past year of 182 pounds.  He was alert, active and in no 
acute distress.  

VA outpatient treatment records show, in October 1998, that 
he continued to be treated for gastroesophageal reflux 
disease.  At that time he weighed 182 pounds.  In January 
1999, he weighed 183 pounds.  He complained that heartburn 
increased with eating hot food and was constant.  Abdominal 
tenderness was elicited.  Diarrhea was indicated without 
rebound, melena, hematochezia, weight loss, or constipation.  
Gastroesophageal reflux disease was assessed.  

The RO has rated the veteran's service-connected 
gastroesophageal reflux disease by analogy to hiatal hernia.  
Under the Diagnostic Code for hiatal hernia, where hiatal 
hernia is manifested by symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health, a 60 percent disability evaluation is warranted.  
38 C.F.R. Part 4, Diagnostic Code 7346 (1999).  Where there 
are symptoms of persistently recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent disability 
evaluation is warranted.  Id.  A 10 percent disability 
evaluation is assigned where there are two or more of the 
symptoms listed for the 30 percent evaluation, with less 
severity.  Id.  

While the veteran complains of constant heartburn with less 
frequent regurgitation and reflux, there are no physical 
manifestations of gastroesophageal reflux disease.  
Epigastric and suprapubic discomfort has not been related to 
any esophageal abnormality, nor is there any objective 
indication that the esophagus does not function normally.  
According to his complaints, he does suffer from 
regurgitation and pyrosis without any demonstrable impairment 
of health.  He has always been described as well-nourished 
and well-developed and in no acute distress.  He has not 
suffered any appreciable weight loss, nor has he been 
considered underweight.  Since he does suffer, albeit 
subjectively, with regurgitation and reflux, but with no 
additional symptoms or signs of gastroesophageal reflux 
disease, a 10 percent rating, but none greater, is 
assignable.  


ORDER

Service connection for disorders manifested by bilateral foot 
pain is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.  

Service connection for residuals of a left shin injury is 
denied.  

Service connection for varicose veins of the lower 
extremities is denied.  

Service connection for ear disorders manifested by infections 
is denied.  

A higher evaluation of muscle contraction headaches is 
denied.  

A higher evaluation of cervical spine muscle strain is 
denied.  

A higher evaluation of gastroesophageal reflux disease is 
denied.  


REMAND

The Board finds that the medical evidence as to the veteran's 
claim for service connection for a disability manifested by 
low back pain needs to be supplemented.  The RO has accepted 
that the claim is well grounded.  

Additionally, the service connected shoulder and hand 
disabilities may need to be rated separately after a rating 
examination that specifically identifies all pertinent 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993) 
(Separate and distinct manifestations attributable to the 
same injury should be compensated under different diagnostic 
codes.).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO is to schedule the appellant 
for VA examinations of his low back, 
shoulders and hands.  The examiner must 
be provided with the veteran's claims 
folder for review of his medical history 
prior to conducting the examination, the 
report of which must note such review.  
The examination report should include 
specific measurements of factors in 
degrees.  If no limitation of motion due 
to pain, weakened movement, excess 
fatigability, or incoordination is 
objectively demonstrated on examination, 
then the examiner should specifically 
state that fact in the examination 
report.  All appropriate tests and 
studies should be accomplished at this 
time. Please report the active range of 
motion of the lumbar spine, shoulders and 
hands (wrists and fingers/thumbs) in 
degrees.  At what ranges of motion does 
pain limit function? Please state in 
degrees what is considered the normal 
ranges of motion of the lumbar spine, 
shoulder, wrist, thumb and fingers.  
Please also report passive range of 
motion in degrees.  At what ranges of 
motion does pain limit function?  Grade 
the strength of the lumbar spine, 
shoulders, wrists, fingers and thumbs.  
Is there weakness?  State yes or no and 
set forth your findings.  Is there excess 
fatigability? State yes or no and set 
forth your findings.  Is there 
incoordination?  State yes or no and set 
forth your findings.  All neurologic 
findings relative to the low back, 
shoulders, wrists and hands, should be 
ascertained and detailed, as appropriate.  

The examiner should report his findings 
in a clear, comprehensive, and legible 
manner and should state upon what 
evidence he bases his opinion.  He should 
specifically state whether it is at least 
as likely as not that any/all current low 
back disablement originated in or is 
connected with any/all low back 
symptomatology during active service.  It 
should also be ascertained if any low 
back disability has been aggravated by 
any service connected disability and, if 
so, to what degree.  If any requested 
opinion is impossible to render, this 
should be specifically stated, with the 
reasons why?  The complete rationale for 
all conclusions reached must be included.  

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1999), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.  

3.  The RO should then review the issues 
on appeal.  As to the veteran's service-
connected residuals of the shoulders and 
hands, the RO, in its decision, should 
determine whether separate ratings are 
applicable.  

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV,directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21- 1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



